Exhibit 10.7

Anthony DiPaolo

11663 West 39th Circle

Wheat Ridge, CO 80033

Sent via email by: Crystine.hodges@realgoods.com

 

RE: Employment with Real Goods Solar, Inc.

Dear Anthony:

We are pleased to offer you the position of Chief Financial Officer for Real
Goods Solar, Inc. (the “Company”) at our Louisville, CO head office. You will be
based out of this location although some travel will be required to our other
offices in other parts of the country. This is a full-time, exempt position.
Your employment will commence on February 4, 2013, and you will be reporting
directly to Kam Mofid, CEO. Your annualized salary will be $222,000, less
applicable withholdings, paid periodically in accordance with normal Company
payroll practices.

EQUITY INCENTIVE: Pursuant to the terms of the Company’s 2008 Long-Term
Incentive Plan, as amended (“Plan”), you have been granted an Option to purchase
125,000 shares of the Company’s common stock (RSOL Nasdaq) with an exercise
price equal to the market closing price on your start date, subject to the
vesting schedule set forth in your Stock Option Agreement and the terms of the
Plan.

BONUS: Your annual bonus opportunity will be up to 50% of your base salary, less
applicable withholdings (“Bonus”). Your Bonus will be based upon the Company
achieving financial and operating objectives established by the CEO and the
Board. The details of the Bonus will be outlined in consultation with you
shortly after your start date. You must be an employee of the Company in good
standing (e.g., not in breach of any legal obligations to the Company) at the
time of successful delivery in order to receive the Bonus; the Bonus will not be
prorated. The determination as to whether the requirements of the Bonus have
been met will be made in the Company’s sole discretion.

BENEFITS: During your employment with the Company, you will be eligible to
participate in the employee benefit plans currently and hereafter maintained by
the Company applicable to other similarly-situated employees of the Company.
Where a particular benefit is subject to a formal plan (for example, medical
insurance or life insurance), eligibility to participate in and receive any
particular benefit is governed solely by the applicable plan document. You will
be entitled to four weeks of paid time off (PTO) per year, accruing at the rate
of 6.16 hours per pay period, in accordance with the Company’s policies and
practices regarding PTO. The benefits to which you will be entitled are set
forth in the Employee Handbook and in other, more specific benefits documents
that will be provided to you. The Company may, from time to time, in its sole
discretion, modify or eliminate the benefits and programs offered to employees,
including you.

SEVERANCE: In the event your employment is terminated without Cause (as defined
below) within six months following a Change of Control (as defined below) you
will be paid six months of severance in the form of salary continuance plus all
accrued but unused PTO per the Company’s policy, provided that you execute a
release of all known and unknown claims and abide by the terms of the release
agreement. All other benefits, including but not limited to life insurance,
disability insurance, etc., shall cease upon your termination of employment
unless otherwise required by applicable laws.



--------------------------------------------------------------------------------

CHANGE OF CONTROL: “Change of Control” shall mean new or an existing shareholder
currently owning less than 10% of shares of the Company becoming a majority
shareholder.

CAUSE: “Cause” means (a) misappropriation of funds, (b) commission of a crime
involving moral turpitude, (c) gross negligence in the performance of duties,
(d) breach of fiduciary duty to the Company, or (e) material breach of any
contractual obligations to the Company, all as determined by the Company in its
sole discretion.

CONDITIONS OF EMPLOYMENT: Your employment with the Company is contingent upon
satisfactory results of all background and reference checks and drug screening,
as well as verification of your eligibility to work in the United States. This
offer will be rescinded if you either fail or refuse the background check or the
drug screening.

The Company considers the protection of its confidential information,
proprietary materials and goodwill to be extremely important. Specifically, your
employment is contingent upon you agreeing to two-year covenants concerning
confidentiality, noncompetition, and non-solicitation of employees and
customers, as well as an and assignment of inventions (documented in the
Company’s Stock Option Agreement and the Nondisclosure Agreement).

Your employment with the Company will be governed by the terms and conditions of
this agreement, the Nondisclosure Agreement, the Company’s Employee Handbook,
and the Company’s policies and practices, all as they may be amended from time
to time in the Company’s sole discretion, except to the extent those terms are
inconsistent with this agreement. You agree to read and abide by the policies
set forth in these documents. By accepting employment with us, you agree to
perform your duties to the best of your abilities and to act at all times in the
best interests of the Company and its clients. You further agree to comply with
all laws, regulations and professional obligations that may apply to you now and
in the future.

By accepting this offer and signing below, you further agree to devote your full
efforts, attention, and energies to the Company. While employed by the Company,
you may not work as an employee or consultant of any other organization or
engage in any other activities that conflict or interfere with your employment
obligations to us, including working for a competitive organization or
undertaking any activities that could create a conflict of interest, whether
such activities are for monetary gain or otherwise, without the prior written
consent of the Company’s CEO.

In addition, you agree that, during your employment, you will not, directly or
indirectly, either on your own behalf, or on behalf of any other individual or
entity, solicit, interfere with, induce, or attempt to induce any client
associated with the Company to become affiliated with you or any other
individual or entity to the exclusion or partial exclusion of the Company. You
further agree that you will not, during your employment with the Company,
directly or indirectly, either on your own behalf or on behalf of any other
individual or entity, plan, organize, engage in, invest in, become a creditor
of, or render services to, whether as an employee, owner or otherwise, any
business competitive with any product or service marketed or planned for
marketing by the Company.

AT-WILL EMPLOYMENT: You should understand that your employment with the Company
is “at-will,” meaning that either you or the Company may terminate your
employment at any time for any reason. No provision of this offer letter or the
accompanying Nondisclosure Agreement shall be construed to create an express or
implied employment contract, or a promise of employment for any specific period
of time. This at-will provision applies throughout your employment with the
Company (and its subsidiaries, affiliates or successors) regardless of any
change in your title, position, responsibility, compensation or location. No
employee of the Company may verbally alter your status as an at-will employee.
In order to be effective, any change to your at-will status must be express and
in writing, executed by the undersigned.



--------------------------------------------------------------------------------

With respect to your relationship with the Company, this agreement (including
the documents referenced in this agreement, such as the Nondisclosure Agreement
and the Stock Option Agreement), contains the entire understanding between you
and the Company, and supersedes any prior agreements, understandings, and
communications between you and the Company, whether oral, written, implied or
otherwise. This agreement may not be modified except in a writing signed by the
CEO of the Company and you.

You understand and agree that you are solely responsible for any and all taxes
due as a result of any compensation, including any severance, provided hereunder
and no provision of this agreement shall be interpreted or construed to transfer
any liability for failure to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as it may be amended from time to time from you
or any other individual to the Company or its affiliates.

This agreement will be governed by Colorado law, without reference to the choice
of law or conflicts of law principles thereof. If any term, provision,
paragraph, or condition of this agreement is held to be invalid, illegal, or
unenforceable, that provision shall be limited or eliminated to the minimum
extent necessary to allow this agreement to remain enforceable in full force and
effect. The unenforceability of any provision of this agreement will not affect
the validity or enforceability of any other provision of the agreement.

To indicate your acceptance of this offer, please sign below and return the
enclosed copy of this agreement no later than January 31, 2013, at which time
this offer expires.

I am very excited to have you as our CFO. I am certain that you will find
employment with us to be challenging and rewarding, and I look forward to
working with you. In the meantime, should you have any questions at all, please
do not hesitate to contact me or Crystine Hodges, Director of HR.

Sincerely,

/s/ Kam Mofid

Kam Mofid

CEO

I understand and agree to the foregoing terms, and accept Real Good Solar’s
offer of at-will employment on the terms set forth above.

 

/s/ Anthony DiPaolo

  

January 30, 2013

Anthony DiPaolo    Date